 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    SECURITIES            AND          EXCHANGE               Case No. 2:18-cv-00131-JCM-BNW
      COMMISSION,,
 8                                                                            ORDER
                                              Plaintiff,
 9            v.
10    ALAN SHINDERMAN, et al.,
11                                         Defendants.
12          This matter is before the court on the parties= failure to file a joint pretrial order as required
13   by LR 26-1(e)(5). The Order (ECF No. 32) last extending the dispositive motion deadline and
14   joint pretrial order deadline required the parties to file a joint pretrial order no later than June 11,
15   2019 to allow the Commission to consider and approve settlement in principle. There are no
16   dispositive motions pending.       To date, the parties have not filed a stipulation to dismiss.
17   Accordingly,
18          IT IS ORDERED that
19          1.       Counsel for the parties shall file a joint pretrial order which fully complies with the
20                  requirements of LR 16-3 and LR 16-4 no later than July 5, 2019. Failure to timely
21                  comply will result in the imposition of sanctions up to and including a
22                  recommendation to the District Judge of case dispositive sanctions.
23          2.       The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections thereto shall
24                  be included in the pretrial order.
25          DATED this 20th day of June, 2019.
26

27
                                                               BRENDA WEKSLER
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
